Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	The present invention is directed to a teaching method for a system for taking out molded product. Each independent claims 1 and 9 identifies the uniquely distinct features: “an approach frame including an attachment such as a take-out head and movably held on the movable frame to go into a die of a molding apparatus; an operation control section configured to move the movable frame and the approach frame according to an operating sequence set in advance to take out the molded product from the die of the molding apparatus with the die being opened, and to carry the molded product to a predetermined position and release the molded product; an imaging device disposed to capture an image of and around the die; and an image display device configured to display the captured image, which is captured by the imaging device, on a display section, the operation control section including a teaching execution section configured to enable an operator to execute teaching of the operating sequence by changing a position of the approach frame while viewing the captured image displayed on the image display device, the teaching method comprising: disposing the imaging device so as to be able to capture the image of and around the die from a location above or obliquely above the die, and such that a center of an imaging range is located in a first virtual plane, which extends in both an opening direction in which the die is opened and closed and a vertical direction and which includes a center of an attachment mounting portion of the approach frame, when a take-out operation is started; causing the image display device to display an image such that a pair of reference symmetric structure portions are included in the captured image displayed on the display section, the pair of reference symmetric structure portions being located symmetrically with respect to a second virtual plane which extends in the opening direction and the vertical direction and includes a virtual center line of the molding apparatus which extends in the opening direction; and using the teaching execution section to determine a lateral position of the approach frame in the take-out operation by changing the position of the approach frame such that the center of the imaging range is located at a middle position between the pair of reference symmetric structure portions included in the captured image”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious.
	The present invention is directed to a teaching method for a system for taking out molded product. Each independent claims 7 and 10 identifies the uniquely distinct features: “an approach frame including an attachment such as a take-out head and movably held on the movable frame to go into a die of a molding apparatus; an operation control section configured to move the movable frame and the approach frame according to an operating sequence set in advance to take out the molded product from the die of the molding apparatus with the die being opened, and to carry the molded product to a predetermined position and release the molded product; an imaging device disposed to capture an image of and around the die; and an image display device configured to display the captured image, which is captured by the imaging device, on a display section, the operation control section including a teaching execution section configured to enable an operator to execute teaching of the operating sequence by changing a position of the approach frame while viewing the captured image displayed on the image display device, the teaching method comprising:
disposing the imaging device so as to be able to capture the image of and around the die from a location above or obliquely above the die, and determining an arrangement position of the imaging device at a position offset from a virtual arrangement position at which a center of an imaging range is located in a first virtual plane, which extends in both an opening direction in which the die is opened and closed and a vertical direction and which includes a center of an attachment mounting portion of the approach frame, when a take-out operation is started; causing the image display device to display an image such that a pair of reference symmetric structure portions are included in the captured image displayed on the display section, the pair of reference symmetric structure portions being located symmetrically with respect to a second virtual plane which extends in the opening direction and the vertical direction and includes a virtual center line of the molding apparatus which extends in the opening direction; and causing the teaching execution section to change the position of the approach frame such that the center of the imaging range is located at a middle position between a pair of reference symmetric structure portions included in the captured image, subsequently to display, on the display section, a difference between a position of the center of the imaging range and a position of the center of the attachment mounting portion of the approach frame as an offset movement amount, and to subtract an amount of movement of the approach frame from the offset movement amount displayed on the display screen when determining a lateral position of the approach frame in the take-out operation by moving the approach frame by the offset movement amount”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

February 27, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422